DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Obvious-type Double Patenting (ODP) Rejections

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  

Claims 1-23 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent 11/461,258 hereinafter 258.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  For example, Claims 1-23 of instant Application, respectively contain elements of claims 1-14 of the 258 as follows:  

Claims
Instant
Claims
258
1, 2, 6, 10, 21-23
device
a configuration of a system
component
selecting a driver
based … part … the system
loading 
select a configuration
a first configuration
a second configuration
read from component
NVMe driver
NVMeoF driver
6
BMC
a configuration of a chassis
VPD stored in a memory
selecting one of…
responsive to …
loading
selected a configuration
a first configuration
a second configuration
read from the VPD
NVMe driver
NVMeoF driver
3, 11
selecting a driver 
based … part … the system
reading from … VPD
6

12
a device a configuration
reading from … VPD
6

4, 13
EEPROM
7
EEPROM
5, 14
a signal from
one pin
6
*implicit
*implicit
7, 15
HA chassis
6
HA chassis
8, 16
HA driver
8
HA driver
17
error 
not available
9
error 
not available
9, 18
pairing partner
10
pairing partner
19
error
not configured to 
communicate with
pairing partner
11
error
not operative
to communicate with
pairing partner
20
after loading
the HA driver
12
after loading
the HA driver


Therefore, claims 1-14 of the 258 anticipate(s) the instant application.

Allowable Subject Matter

Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under ODP set forth in this Office action or with proper filling of Terminal Disclaimer.  





Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HYUN NAM/Primary Examiner, Art Unit 2183